Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/25/2021, with respect to the rejection(s) of claim(s) rejected under Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Widder.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-10 and 13-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Widder et al. (US 2019/0004944).

Regarding claim 1, Widder discloses a method comprising:
receiving a memory request from a host at a memory system, the memory request including a logical block address (LBA) associated with the host and a physical address associated with the memory system [see paragraphs 17-18 commands from host to memory device include both a logical block address and a physical block address];
[see paragraphs 18 & 38; update table, which may be an integrated part of logical to physical address table and is indexed by LBA, provides an indication that a corrected physical address is in the L2P address table and the corrected physical address is retrieved. Logical to physical mapping table and update table are stored in volatile buffer memory (cache)],
executing a memory operation associated with the first memory request using the correct physical address [see paragraph 18; the command is performed using the updated physical address];
returning request information, the LBA, and the correct physical address to the host [see paragraphs 57-58; command is implemented (i.e. perform a read) and updated logical to physical mapping may be returned to host].

Regarding claim 4, Widder discloses the method of claim 1 , wherein retrieving the correct physical address includes:
finding the piece of the mapping table in the cache; and reading the correct physical address from the cache using the piece of the mapping table [see paragraphs 18 & 38; corrected physical address is in the L2P address table and the corrected physical address is retrieved. Logical to physical mapping table and update table are stored in volatile buffer memory (cache)].

Regarding claim 5, Widder discloses the method of claim 4, wherein the executing the memory operation includes reading information of the LBA from flash memory of the memory system using the correct physical address of the flash memory [see paragraphs 57-58; command is implemented on flash memory (i.e. perform a read) and updated logical to physical mapping may be returned to host].

Regarding claim 7, Widder discloses the method of claim 1, wherein the memory request is a read request and the request information is read data, retrieved from flash memory of the memory system [see paragraphs 57-58; command is implemented on flash memory (i.e. perform a read) and updated logical to physical mapping may be returned to host].

Regarding claim 8, Widder discloses the method of claim 1, wherein the memory request is a write request and the request information is an acknowledgment of completion of a write operation within flash memory of the memory system at the correct physical address associated with the LBA [see paragraphs 57-58; command is implemented on flash memory (i.e. perform a write) and updated logical to physical mapping may be returned to host].

Regarding claim 9, Widder discloses the method of claim 1 wherein the correct physical address is the physical address received from the host [see paragraph 42; it is determined that the host provided physical address is the correct address to use to access flash memory].

Claims 10 and 12-16 and 20 recite similar limitations as claims 1, 3-5, 7-9 and are rejected using the same logic as above.

Regarding claim 17, the combination discloses the memory device of claim 10, wherein the flash memory includes NAND memory [see Widder, paragraph 43; flash may be NAND flash].

[see Widder, paragraph 34; buffer memory may be DRAM].

Regarding claim 19, the combination discloses the memory device of claim 10, wherein the cache includes static random-access memory (SRAM) [see Widder, paragraph 38; buffer memory may be SRAM].

Regarding claim 21, Widder discloses the memory device of claim 10, wherein the memory request is a erase request and the information of the LBA is an acknowledgment of completion of an erase operation within flash memory of the memory device at the correct physical address associated with the LBA [see Widder, paragraphs 24 & 58; completion response sent to host, command may be an erase command from host].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Widder in view of Huang (US 2017/0109089).

	Regarding claim 2, Widder discloses the method of claim 1 as discussed above.

Widder does not expressly disclose receiving an indication of a host-resident FTL mode of operation at the memory system.

Huang discloses a non-volatile storage system in which it may be switched into NVM++ mode so that the FTL may be loaded to the host [see paragraph 41].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Huang in the system of Widder.

The motivation for doing so would have been to improve access speed and conserve storage space in the memory [see Huang, paragraph 55].

Therefore, it would have been obvious to combine Huang with Widder for the benefits listed above, to obtain the invention as specified in claims 2, 6, and 11.

	
Regarding claim 6, the combination discloses the method of claim 3, wherein retrieving the correct physical address includes:
not finding the piece of the mapping table in the cache; reading the piece of the mapping table from flash memory of the memory system; and reading the correct physical address from the piece of the mapping table [see Huang, paragraph 53; in case of a mapping table miss, mapping information is retrieved from non-volatile memory].

Regarding claim 11, the combination discloses the memory device of claim 10, wherein the controller is configured to receive an indication of a performance boost mode of operation at the memory system prior to receiving the memory request including the LBA and physical address [see Huang, paragraph 41; as discussed above].

	CLOSING COMMENTS
Conclusion
Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137